The questions raised on this supplemental petition for rehearing have been examined. The record and briefs have been examined with these questions in view and our conclusion is that the inaccuracy of statement and other matters complained of in our main opinion do not affect the merits of the cause. Under the facts of the case the limit of recovery was stated in our main opinion and should be adhered to. That is the real question involved.
Reaffirmed and rehearing denied.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment. *Page 193